Case 4:17-cv-00141-BMM Document 100-2 Filed 03/04/19 Page 1 of 4




  EXHIBIT 2
       Case 4:17-cv-00141-BMM Document 100-2 Filed 03/04/19 Page 2 of 4
From:             Nick J. Lofing
To:               John Amsden
Cc:               Robert J. Phillips
Subject:          RE: Turner v. Northern Montana Hospital Cause No. CV-17-141-GF-BMM
Date:             Friday, February 15, 2019 3:23:23 PM


Thanks John. I will be in Park County on Monday to meet/prepare witness for the hearing there,
which starts T-Th. I will have email access in the evenings. As I said in my letter, I’m glad to meet with
you on that trip, though I don’t think it’s necessary. Our accountant’s counsel was not immediately
sure of the extension timeline, but the amended subpoena gives a return date of Feb. 20. We cannot
make that timeframe work.

Regards,
Nick

From: John Amsden <Amsden@becklawyers.com>
Sent: Friday, February 15, 2019 3:17 PM
To: Nick J. Lofing <njlofing@GARLINGTON.COM>
Cc: L. Mike Wilson <lmwilson@GARLINGTON.COM>; Robert J. Phillips
<rjphillips@GARLINGTON.COM>; Mike Black <mike@becklawyers.com>; john@mswdlaw.com;
Rhonda A. Dursma <radursma@GARLINGTON.COM>
Subject: Re: Turner v. Northern Montana Hospital Cause No. CV-17-141-GF-BMM

Nick, I will have to check my files at my office. I will get back to you Monday, which is
otherwise a holiday.

John

Get Outlook for Android



On Fri, Feb 15, 2019 at 2:45 PM -0700, "Nick J. Lofing" <njlofing@GARLINGTON.COM> wrote:

  I’m asking for two weeks from the 20th, which is in early March. Is that within the agreed
  extension? I’m in a hearing Monday – Thursday of next week and Bob is out of the county. We
  would greatly appreciate it.
  Thanks
  Nick

  From: John Amsden <Amsden@becklawyers.com>
  Sent: Friday, February 15, 2019 2:43 PM
  To: Nick J. Lofing <njlofing@GARLINGTON.COM>
  Cc: L. Mike Wilson <lmwilson@GARLINGTON.COM>; Robert J. Phillips
  <rjphillips@GARLINGTON.COM>; Mike Black <mike@becklawyers.com>; john@mswdlaw.com;
  Rhonda A. Dursma <radursma@GARLINGTON.COM>
  Subject: Re: Turner v. Northern Montana Hospital Cause No. CV-17-141-GF-BMM




                                                                                                 Ex. 2 - 1
      Case 4:17-cv-00141-BMM Document 100-2 Filed 03/04/19 Page 3 of 4

I already granted an extension to the accountants.

Get Outlook for Android



On Fri, Feb 15, 2019 at 2:39 PM -0700, "Nick J. Lofing" <njlofing@GARLINGTON.COM> wrote:

  Dear John –

  Do you have a quick few minutes for a phone call this afternoon? I need to know whether you
  will agree to extend the deadline on the subpoena to our accountant, as requested in my letter
  to you. There’s a great deal of documents that I’m working with them on, many of which are
  not responsive. I need more time.

  Also, I wanted to supplement my letter of yesterday. I have written confirmation that Mr.
  Aoun’s law firm represented my client. I will try to get you a copy of that as soon as possible.
  Meanwhile, we object to your subpoena of our client’s records from Mr. Aoun which are
  covered by the attorney client privilege.

  Let me know if you have time to talk this afternoon, please.

  Regards,
  Nick

  From: Rhonda A. Dursma <radursma@GARLINGTON.COM>
  Sent: Thursday, February 14, 2019 2:05 PM
  To: amsden@becklawyers.com
  Cc: Nick J. Lofing <njlofing@GARLINGTON.COM>; L. Mike Wilson
  <lmwilson@GARLINGTON.COM>; Robert J. Phillips <rjphillips@GARLINGTON.COM>;
  mike@becklawyers.com; john@mswdlaw.com
  Subject: Turner v. Northern Montana Hospital Cause No. CV-17-141-GF-BMM

  Attached is a letter from Nick Lofing in the above-mentioned case. Hard copies will
  be mailed to designated parties. If you have any questions, please contact our office.

  Thank you,

  Rhonda Dursma
  Assistant to Nicholas “Nick” Lofing
  Direct Line: 406-523-2568
  E-mail: radursma@garlington.com

  garlington|lohn|robinson
  A Professional Limited Liability Partnership




                                                                                               Ex. 2 - 2
  Case 4:17-cv-00141-BMM Document 100-2 Filed 03/04/19 Page 4 of 4
Attorneys at Law Since 1870

PO Box 7909 (350 Ryman Street)
Missoula, MT 59807-7909
Phone: (406) 523-2500, Fax: (406) 523-2595



                          **********************************
CONFIDENTIALITY: The information contained in this e-mail message may be privileged and confidential
information intended only for the use of the individual or entity named above. If you have received this
communication in error, please notify us immediately by e-mail or telephone and delete the original message
from your computer.
                          **********************************




                                                                                                   Ex. 2 - 3
